INTERVIEW SUMMARY ATTACHMENT #1
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant's representative e-mailed agenda to examiner.  See INTERVIEW SUMMARY ATTACHMENT #2.
	Examiner commented that 112b rejection regarding "the bead" set forth in last office action is overcome by proposed amendment in Option #1 and Option #2.
	Examiner noted that Option #1 and Option #2 require further consideration and search.
	With respect to Option #1, examiner commented that proposed amendment in Option #1 fails to distinguish over the prior art because Schunack et al (US 2013/0174951) teaches that the coated thread functions to discharge air during construction of the tire [paragraph 45].
	With respect to Option #2, examiner commented that Option #2 fails to distinguish over the prior art because Schunack teaches arranging a coated thread on the inner surface and outer surface of the carcass [paragraph 20].  Examiner also noted FIGURE 6 OF Hirosue (US 2015/0328941) and FIGURE 7 of Hata et al (US 2017/0259626).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749